 

Exhibit 10.1

 

Execution Version

BISHOP SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”) is entered into as of April 9, 2017,
by and among Knight Transportation, Inc., an Arizona corporation (“Rook”), and
the Persons whose names are set forth on the signature pages hereto under the
caption “Stockholders” (each individually a “Stockholder” and, collectively, the
“Stockholders”).

 

WITNESSETH:

 

WHEREAS, as of the date of this Agreement, each Stockholder owns the number of
shares of Class A common stock, par value $0.01 per share (the “Bishop Common
Stock”), and of Class B common stock, par value $0.01 per share (the “Bishop
Class B Common Stock” and together with the Bishop Common Stock, the “Bishop
Stock”), of Swift Transportation Company, a Delaware corporation (“Bishop”), set
forth on Schedule A attached hereto;

 

WHEREAS, concurrently herewith, Rook, Bishop and Bishop Merger Sub, Inc., an
Arizona corporation (“Merger Sub”), are entering into an Agreement and Plan of
Merger, dated as of this date (the “Merger Agreement”), pursuant to which the
parties thereto have agreed to effect a business combination by means of (i) an
amendment and restatement of the certificate of incorporation of Bishop (the
“Charter Amendment”) pursuant to which, among other things, Bishop’s corporate
name will change to “Knight-Swift Transportation Holdings Inc.” and each issued
and outstanding share of Bishop Common Stock and each issued and outstanding
Bishop Class B Common Stock will be treated as set forth therein; and (ii) a
subsequent merger of Merger Sub with and into Rook (the “Merger”) in accordance
with the terms of the Merger Agreement pursuant to which Rook will survive as a
wholly owned subsidiary of Bishop and, except as set forth therein, each issued
and outstanding share of common stock, par value $0.01 per share, of Rook will
be converted into the right to receive one (1) share of Bishop Common Stock, all
on the terms and subject to the conditions set forth in the Merger Agreement;
and

 

WHEREAS, as a condition to the willingness of Rook to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Rook has required
that the Stockholders agree, and the Stockholders have agreed, to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.1           Defined Terms. For purposes of this Agreement, terms used
in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.

 

SECTION 1.2           Other Definitions. For purposes of this Agreement:

 

(a)          “Bishop Acquisition Proposal” means an Acquisition Proposal with
respect to Bishop.

 

 

 

 

(b)          “Bishop Entity” means any trust primarily for the benefit of the
Stockholders or any members of Stockholders’ Immediate Family and any other
entity in which the Stockholders or any members of Stockholders’ Immediate
Family separately or collectively hold all of the outstanding equity interests.

 

(c)          “Immediate Family” means lineal descendants (whether by blood,
adoption, or marriage), ancestral forebears, current and former spouses, and
persons related by blood, adoption or marriage to any of the foregoing.

 

(d)          “Jack” means Jerry Moyes.

 

(e)          “Jack Disclosure Letter” means that certain letter dated the date
hereof from Jack to Rook regarding Section 4.3 of this Agreement.

 

(f)          “Order” means any Law, injunction, ruling, decree, award, judgment
or similar order (whether temporary, preliminary or permanent) enacted, issued,
promulgated, enforced or entered by any court or Governmental Entity.

 

(g)          “owned” means direct or indirect ownership, beneficial ownership
(within the meaning of the Exchange Act) or any right to acquire ownership or
beneficial ownership. The Stockholders represent and warrant that they own the
Shares held of record by the Specified Entities, it being understood that
certain of such Shares are owned by certain Stockholders but not necessarily all
Stockholders.

 

(h)          “Owned Shares” means all of the shares of Bishop Stock owned by
such Stockholder as of the date of this Agreement in the manner set forth on
Schedule A, including, where applicable, Bishop Stock underlying Bishop Equity
Awards (whether issued or issuable).

 

(i)          “Permitted Transactions” means any amendment, waiver, or
refinancing of any Specified Pledging Transaction to the extent reasonably
necessary to (i) permit such arrangements to continue after the consummation of
the Merger and the transactions to be carried out in connection therewith; or
(ii) prevent any Stockholder from incurring any liability for disgorgement of
“short-swing” profits under Section 16(b) of the Exchange Act and the rules
promulgated thereunder; provided that no such amendment, waiver or refinancing
shall constitute a Permitted Transaction (x) unless the Stockholders and/or the
Specified Entities, as applicable, will continue after such amendment, waiver or
refinancing to have the power to vote the shares of Bishop Stock subject to such
Specified Pledging Transaction to the same extent as they do as of the date of
this Agreement or (y) if such amendment, waiver or refinancing will require the
conversion of any shares of Bishop Class B Common Stock into Bishop Common Stock
(other than pursuant to the Charter Amendment). Each Stockholder shall, and
shall cause each Specified Entity (as applicable) to, notify Rook of, and
provide Rook with such information and documentation as Rook shall reasonably
request regarding, any potential Permitted Transaction a reasonable time prior
to entering into such transaction.

 

(j)          “Permitted Transferee” means any Bishop Entity or any charitable
foundation or organization, in each case only if such parties agree to be bound
by the terms of this Agreement.

 

 2 

 

 

(k)          “Specified Amendment” means any amendment of the Merger Agreement,
the Rook Stockholders Agreements, the Rook Support Agreements or the Amended
Bishop Charter, Amended Bishop Bylaws, Surviving Corporation Articles of
Incorporation or Surviving Corporation Bylaws attached to the Merger Agreement,
that would result in a change in the Bishop Share Consolidation Ratio, the
Merger Consideration or the post-Closing governance rights of Jack or that would
otherwise reasonably be expected to have a material adverse effect on Jack.

 

(l)          “Specified Entities” means Cactus Holding Company, LLC, an Alaska
limited liability company, Cactus Holding Company II, LLC, an Alaska limited
liability company, Cactus Holding Company III, LLC, an Alaska limited liability
company, M Capital Group Investors, LLC, a Delaware limited liability company,
and M Capital Group Investors II, LLC, a Delaware limited liability company.

 

(m)          “Specified Pledging Transaction” means any hedging or pledging
arrangement of any Stockholder described on Schedule B with respect to the Owned
Shares set forth on Schedule B.

 

(n)          “Transfer” means sell, transfer, assign, subject to a Lien, pledge,
encumber or otherwise dispose, whether directly or indirectly, including through
swap, derivative or hedging transactions or otherwise. For avoidance of doubt,
any conversion of any shares of Bishop Class B Common Stock into Bishop Common
Stock (other than pursuant to the Charter Amendment) shall constitute a Transfer
of such shares of Bishop Class B Common Stock.

 

(o)          “Voting Period” means the period from and including the date of
this Agreement through and including the earliest to occur of (i) the
effectiveness of the Merger and (ii) the termination of the Merger Agreement in
accordance with its terms.

 

ARTICLE 2
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

SECTION 2.1           Agreement to Vote.

 

(a)          Each Stockholder hereby agrees that, during the Voting Period, (x)
such Stockholder shall take all such actions as may be required to cause all
Owned Shares owned by such Stockholder to be voted in favor of the approval of
the Charter Amendment (as the components thereof may be combined or separately
required to be proposed or presented) and the Share Issuance at any meeting of
the stockholders of Bishop in connection with the approval of any component of
the Charter Amendment or the Share Issuance and (y) such Stockholder shall take
all such actions as may be required to cause each Owned Share owned by such
Stockholder to be present, in person or by proxy, at any meeting of the
stockholders of Bishop in connection with the approval of all or any component
of the Charter Amendment or the Share Issuance for the purposes of determining
the presence of a quorum and voted in accordance with the preceding clause (x)
at such meetings (including at any adjournments or postponements thereof).

 

 3 

 

 

(b)          Subject to Section 3.2 hereof, each Stockholder hereby agrees that,
during the Voting Period, such Stockholder shall vote or execute consents, as
applicable, with respect to the Owned Shares owned by such Stockholder as of the
applicable record date (or cause to be voted or a consent to be executed with
respect to the Owned Shares owned by such Stockholder as of the applicable
record date) against each of the matters set forth in clauses (i), (ii), (iii)
and (iv) below at any meeting (or any adjournment or postponement thereof) of,
or in connection with any proposed action by written consent of, the holders of
Bishop Stock at or in connection with which any of the holders vote or execute
consents with respect to any of the following matters:

 

(i)          any merger or similar agreement or merger (other than the Merger
Agreement, the Merger or any business combination or transaction with Rook or
any of its affiliates), consolidation, combination, sale of substantial assets,
reorganization, recapitalization, dissolution, liquidation or winding up of or
by Bishop or any of its Subsidiaries or any other business combination involving
Bishop or any of its Subsidiaries;

 

(ii)         any action, proposal, transaction or agreement that would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of Bishop
contained in the Merger Agreement or of such Stockholder contained in this
Agreement;

 

(iii)        any action, proposal, transaction or agreement involving Bishop or
any of its Subsidiaries that would reasonably be expected to prevent, impede,
frustrate, interfere with, delay, postpone or adversely affect the Merger, any
component of the Charter Amendment or any of the other transactions contemplated
by the Merger Agreement, in contravention of the terms and conditions set forth
in the Merger Agreement; and

 

(iv)        any Bishop Acquisition Proposal made prior to the termination of the
Merger Agreement.

 

(c)          Any vote required to be cast or consent required to be executed
pursuant to this Section 2.1 shall be cast or executed in accordance with the
applicable procedures relating thereto so as to ensure that the Owned Shares
owned by each Stockholder are duly counted for purposes of determining that a
quorum is present (if applicable) and for purposes of recording the results of
that vote or consent. Nothing contained in this Agreement shall require any
Stockholder to vote or execute any consent with respect to any Bishop Stock (i)
issuable in connection with a Bishop Equity Award but not yet issued prior to
the applicable record date for the applicable vote or consent or (ii) which a
Stockholder or its Affiliate has the right to acquire pursuant to a sale and
repurchase agreement but which such Stockholder or its Affiliate has not
acquired and does not have the right to vote prior to the applicable record date
for the applicable vote or consent.

 

SECTION 2.2           Grant of Irrevocable Proxy. Each Stockholder hereby
irrevocably appoints, and shall cause each Specified Entity to irrevocably
appoint, Rook and any designee of Rook, and each of them individually, as such
Stockholder’s or Specified Entity’s, as applicable, proxy and attorney-in-fact,
with full power of substitution and resubstitution, to vote or execute consents
during the Voting Period, with respect to the Owned Shares owned by such
Stockholder or Specified Entity, as applicable, as of the applicable record
date, in each case solely to the extent and in the manner specified in Section
2.1. This proxy is given to secure the performance of the duties of such
Stockholder under this Agreement. Such Stockholder shall not, and shall cause
each Specified Entity not to, directly or indirectly grant any Person any proxy
(revocable or irrevocable), power of attorney or other authorization with
respect to any of such Stockholder’s or any Specified Entity’s Owned Shares that
is inconsistent with Sections 2.1 and 2.2; provided, that the foregoing shall
not be deemed to prohibit customary powers of attorney contained in security or
pledge agreements that support any Specified Pledging Transaction and grant the
secured party a proxy, power of attorney, or similar rights in connection with a
foreclosure or similar exercise of remedies thereunder.

 

 4 

 

 

SECTION 2.3           Nature of Irrevocable Proxy. The proxy and power of
attorney granted pursuant to Section 2.2 by each Stockholder and Specified
Entity, shall be irrevocable during the Voting Period, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by such Stockholder or any
Specified Entity with regard to such Stockholder’s or any Specified Entity’s
Owned Shares and such Stockholder acknowledges that the proxy constitutes an
inducement for Rook, Bishop and Merger Sub to enter into the Merger Agreement.
The power of attorney granted by each Stockholder or Specified Entity is a
durable power of attorney and shall survive the bankruptcy, dissolution, death
or incapacity of such Stockholder. The proxy and power of attorney granted
hereunder shall terminate only upon the expiration of the Voting Period.

 

ARTICLE 3
COVENANTS

 

SECTION 3.1           Voting Period Restrictions. Except for Permitted
Transactions, each Stockholder agrees that such Stockholder shall not, and shall
cause each Specified Entity not to, during the Voting Period:

 

(a)          Transfer any Owned Shares or any interest therein, or any economic
or voting rights with respect thereto (including any rights decoupled from the
underlying securities) or enter into any contract, option or other arrangement
or understanding with respect thereto (including any voting trust or agreement
and the granting of any proxy), other than with the prior written consent of
Rook; provided that the foregoing shall not prevent (i) the Transfer of Owned
Shares upon the death of such Stockholder pursuant to the terms of any trust or
will of such Stockholder or by the laws of intestate succession, but only if,
and any such Transfer shall be void unless, the transferee executes and delivers
to Rook an agreement to be bound by the terms of this Agreement to the same
extent as such Stockholder, (ii) the Transfer of Owned Shares to a Permitted
Transferee, (iii) any purported Transfer of Owned Shares in connection with the
cashless exercise or cashless settlement of any Bishop Equity Award, or (iv) a
Transfer by a secured party exercising its remedies upon default under any
Specified Pledging Transaction; or

 

(b)          acquire, offer or propose to acquire or agree to acquire, directly
or indirectly, whether by purchase, take-over bid, tender or exchange offer,
through the acquisition of control of another person, by joining a partnership,
limited partnership, syndicate or other group (including any group of persons
that would be treated as a single “person” under Section 13(d) of the Exchange
Act), through swap or hedging transactions or otherwise, any additional
securities (or options, rights or warrants to purchase, securities convertible
into or exchangeable for, or securities the value of which is determined
substantial part based on the value of, such securities) of Rook or Bishop
(other than the acquisition of Bishop Equity Awards granted to such Stockholder
or the acquisition of shares of Bishop Common Stock upon the exercise or
settlement of a Bishop Equity Award).

 

 5 

 

 

SECTION 3.2           No Shop Obligations of Each Stockholder.

 

(a)          From the date of this Agreement until the earlier of Effective Time
or the termination of this Agreement in accordance with its terms, each
Stockholder agrees that such Stockholder and its, his or her controlled
Affiliates (excluding Bishop and its Subsidiaries) and the Specified Entities
shall not, and shall not authorize or permit any of its, his or her or their
respective Representatives to, directly or indirectly, (i)  solicit, initiate or
knowingly encourage, induce or facilitate any Bishop Acquisition Proposal or any
inquiry, proposal or offer that may reasonably be expected to lead to a Bishop
Acquisition Proposal, (ii) furnish any nonpublic information regarding Bishop or
any of its Subsidiaries or afford access to the business, properties, assets,
books or records of Bishop or any of its Subsidiaries to, or otherwise cooperate
in any way with, any Person that is reasonably expected to make, or is otherwise
seeking to make, or has made, a Bishop Acquisition Proposal, or (iii)
participate in any discussions (provided, however, a Stockholder may refer
Persons to the filings with the SEC to which this Agreement is filed as an
exhibit) or negotiations with any Person regarding a Bishop Acquisition
Proposal. Notwithstanding the foregoing, to the extent that Bishop is permitted
to engage in any of the foregoing activities pursuant to Section 5.2(b) of the
Merger Agreement, each Stockholder, its, his or her controlled Affiliates and
its, his or her or their respective Representatives may (A) participate in such
activities, provided that such action by such Stockholder, its, his or her
controlled Affiliates and its, his or her or their respective Representatives
would be permitted to be taken by Bishop pursuant to Section 5.2(b) of the
Merger Agreement and (B) engage in discussions regarding the potential terms of
any voting, stockholders, employment or consulting agreement (or other similar
agreements) with any Person that has made a Bishop Acquisition Proposal.

 

(b)          In addition, each Stockholder shall promptly (but in any event
within one Business Day) advise Rook of any Bishop Acquisition Proposal received
by such Stockholder or any of its, his or her controlled Affiliates (excluding
Bishop and its Subsidiaries) or the Specified Entities, the material terms and
conditions of any such Bishop Acquisition Proposal (including any material
changes thereto) and the identity of the Person making any such Bishop
Acquisition Proposal.

 

SECTION 3.3           General Covenants.

 

(a)          Each Stockholder agrees that such Stockholder and its, his or her
controlled Affiliates (excluding Bishop and its Subsidiaries) and the Specified
Entities shall not: (a) enter into any agreement, commitment, letter of intent,
agreement in principle, or understanding with any Person or take any other
action that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, such Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (b) take any action that could restrict or
otherwise affect such Stockholder’s legal power, authority and right to comply
with and perform such Stockholder’s covenants and obligations under this
Agreement.

 

 6 

 

 

(b)          Rook agrees to provide Jack with written notice prior to executing
and delivering any Specified Amendment.

 

SECTION 3.4           Stockholders’ Capacity. Rook acknowledges that no
Stockholder is making any agreement or understanding herein on behalf of Bishop
or any of its Subsidiaries or in such Stockholder’s capacity as a director or
officer of Bishop and that each Stockholder is executing this agreement solely
in such Stockholder’s capacity as the direct or indirect owner of Bishop Stock
and nothing herein shall limit or affect any actions taken by such Stockholder
in such Stockholder’s capacity as a director or officer of Bishop.

 

SECTION 3.5           Stop Transfer; Changes in Owned Shares. Each Stockholder
agrees that (a) this Agreement and the obligations hereunder shall attach to its
Owned Shares and shall be binding upon any Person to which legal or beneficial
ownership of such Owned Shares shall pass, whether by operation of law or
otherwise, including its successors or assigns and (b) other than as permitted
by this Agreement, such Stockholder shall not request that Bishop register the
Transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of its Owned Shares; provided, that nothing herein shall
prohibit or otherwise restrict a Transfer by a secured party exercising its
remedies upon default under any Specified Pledging Transaction. Notwithstanding
any Transfer, such Stockholder shall remain liable for the performance of all of
its obligations under this Agreement.

 

SECTION 3.6           Further Assurances. From time to time and without
additional consideration, each party hereto shall take such further actions, as
another party hereto may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.

 

SECTION 3.7           Specified Entities. Each Stockholder shall use its
reasonable best efforts to obtain such approvals as necessary to allow each
Specified Entity to be bound by this Agreement as a Stockholder, and upon
obtaining any such approval shall cause the applicable Specified Entity to agree
to be bound by the terms hereof as a Stockholder.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder hereby represents and warrants to Rook as follows:

 

SECTION 4.1           Authorization. Such Stockholder has all power and
authority (or legal capacity in the case of an individual) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly executed and delivered by such Stockholder and, assuming it has
been duly and validly authorized, executed and delivered by Rook, constitutes a
legal, valid and binding obligation of such Stockholder, enforceable against
such Stockholder in accordance with its terms, except to the extent that
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditor’s rights generally, and (ii) general
principles of equity.

 

 7 

 

 

SECTION 4.2           Ownership of Shares. As of the date hereof, the Owned
Shares of such Stockholder are listed on Schedule A attached hereto. Except as
described in the Schedule 13D, as amended to the date hereof, of such
Stockholder with respect to Bishop Stock or Forms 3, 4, or 5 filed by such
Stockholder with the SEC on or prior to the date hereof, or as otherwise
disclosed to Rook in writing on or prior to the date hereof, such Stockholder is
the sole record and beneficial owner, free and clear of all Liens and all voting
agreements and commitments of every kind, of all of the Owned Shares (including
the Owned Shares underlying such Stockholder’s Bishop Equity Awards) listed
opposite such Stockholder’s name, or described as being owned by such
Stockholder, as applicable, on Schedule A hereto and has the sole power to vote
(or cause to be voted) and to dispose of (or cause to be disposed of) such Owned
Shares without restriction and no proxies through and including the date hereof
have been given in respect of any or all of such Owned Shares (including the
Owned Shares underlying such Stockholder’s Bishop Equity Awards) other than
proxies which have been validly revoked prior to the date hereof.

 

SECTION 4.3           No Conflicts. Except for a filing of an amendment to a
Schedule 13D and a filing of a Form 4 to the extent required by the Exchange
Act, or as otherwise set forth in the Jack Disclosure Letter, (i) no filing with
any Governmental Entity, and no authorization, consent or approval of any other
Person is necessary for the execution of this Agreement by such Stockholder or
the performance by such Stockholder of such Stockholder’s obligations hereunder
and (ii) none of the execution and delivery of this Agreement by such
Stockholder, or the performance by such Stockholder of such Stockholder’s
obligations hereunder shall (A) result in, give rise to or constitute a
violation or breach of or a default (or any event which with notice or lapse of
time or both would become a violation, breach or default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on, any of the Owned Shares pursuant to any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Stockholder is a party
or by which such Stockholder or any of such Stockholder’s Owned Shares are
bound, or (B) violate any applicable law, rule, regulation, order, judgment, or
decree applicable to such Stockholder or any of its assets (including the Owned
Shares), except for any of the foregoing as would not impair such Stockholder’s
ability to perform such Stockholder’s obligations under this Agreement.

 

SECTION 4.4           Transaction Fee. Such Stockholder has not employed any
investment banker, broker or finder in connection with the transactions
contemplated by the Merger Agreement who might be entitled to any fee or any
commission from Bishop or Rook or any of their respective Subsidiaries in
connection with or upon consummation of the Merger or any other transaction
contemplated by the Merger Agreement.

 

SECTION 4.5           Actions and Proceedings. As of the date hereof, there are
no (a) Actions pending or, to the knowledge of such Stockholder, threatened
against such Stockholder or any of its Affiliates or (b) outstanding Orders to
which such Stockholder or any of its assets or Affiliates are subject or bound,
in each case, that would or seek to prevent, materially delay, hinder, impair or
prevent the exercise by Rook of its rights under this Agreement or the
performance by such Stockholder of its obligations under this Agreement.

 

SECTION 4.6           Acknowledgement. Such Stockholder understands and
acknowledges that Rook is entering into the Merger Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement.

 

 8 

 

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF ROOK

 

Rook hereby represents and warrants to the Stockholders as follows:

 

SECTION 5.1           Authorization. Rook has all power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. This
Agreement has been duly authorized, executed and delivered by Rook and, assuming
it has been duly and validly executed and delivered by the Stockholders,
constitutes a legal, valid and binding obligation of Rook, enforceable against
it in accordance with the terms of this Agreement.

 

SECTION 5.2           No Conflicts. The execution and delivery of this Agreement
by Rook does not and the performance of this Agreement by Rook will not (i)
conflict with, result in any violation of, require any consent under or
constitute a default (whether with notice or lapse of time or both) under any
mortgage, bond, indenture, agreement, instrument or obligation to which it is a
party or by which it or any of its properties is bound; (ii) violate any
judgment, order, injunction, decree or award of any court, administrative agency
or other Governmental Entity that is binding on Rook or any of its properties;
or (iii) constitute a violation by Rook of any law, regulation, rule or
ordinance applicable to Rook or any of its assets, in each case, except for any
violation, conflict or consent as would not impair the ability of Rook to
perform its obligations under this Agreement or to consummate the transactions
contemplated herein on a timely basis.

 

ARTICLE 6
TERMINATION

 

SECTION 6.1           This Agreement and all obligations of the parties
hereunder shall automatically terminate upon the earliest to occur of (a) the
Effective Time, (b) the effective date of any Specified Amendment to which Rook
has not obtained Jack’s prior written consent (which consent shall not be
unreasonably withheld or delayed), and (c) the termination of the Merger
Agreement in accordance with its terms (unless the Merger Agreement is
terminated as a result of breach of this Agreement). Upon the termination of
this Agreement, neither Rook nor the Stockholders shall have any rights or
obligations hereunder and this Agreement shall become null and void and have no
effect; provided that, notwithstanding the foregoing, (i) this Article 6
(including amounts payable pursuant to Section 6.2) and Sections 7.1, and 7.3
through 7.11 shall survive such termination and (ii) the termination of this
Agreement shall not prevent any party from seeking any remedies (at law or in
equity) against any other party for that party’s breach of any of the terms of
this Agreement prior to the date of termination.

 

SECTION 6.2           In the event that (a) this Agreement terminates pursuant
to Section 6.1(c), (b) Bishop is obligated to pay the Bishop Termination Fee
pursuant to Section 7.3(e), Section 7.3(f) or Section 7.3(g) of the Merger
Agreement, and (c) any Stockholder or Specified Entity votes or executes any
consent, or agrees (whether or not in writing) to vote or execute any consent,
in favor of any Acquisition Proposal in his, her or its capacity as stockholder
then, in any such event, Jack shall pay to Rook twenty-five million dollars
($25,000,000.00) (the “Jack Termination Fee”) by wire transfer of immediately
available funds to the account designated by Rook prior to the time Bishop is
required to pay the Bishop Termination Fee under the Merger Agreement. Jack
acknowledges that the agreements contained in this Article 6 are a material
inducement to the entry into this Agreement and the Merger Agreement by Rook.
Accordingly, if Jack shall fail to pay the Jack Termination Fee when due, Jack
shall reimburse Rook for all reasonable costs and expenses incurred by Rook
(including reasonable fees and expenses of counsel) in connection with the
collection and enforcement of this Section 6.2 and pay to Rook any interest on
the unpaid amount under this Section 6.2, accruing from its due date, at an
interest rate per annum equal to two percentage points in excess of the prime
commercial lending rate quoted by The Wall Street Journal. Any change in the
interest rate hereunder resulting from a change in such prime rate will be
effective at the beginning of the date of such change in such prime rate.

 

 9 

 

 

ARTICLE 7
MISCELLANEOUS

 

SECTION 7.1           Publication. Each Stockholder hereby permits Rook, Bishop
and/or Merger Sub to publish and disclose in press releases, Schedule 13D
filings (if applicable), the Form S-4 and the Joint Proxy Statement/Prospectus
(including all documents and schedules filed with the SEC) and any other
disclosures or filings required by applicable law such Stockholder’s identity
and ownership of shares of Bishop Stock, the nature of such Stockholder’s
commitments, arrangements and understandings pursuant to this Agreement and/or
the text of this Agreement.

 

SECTION 7.2           Amendment or Supplement. Subject to applicable Law, this
Agreement may be amended, modified or supplemented by the parties at any time
prior to the Effective Time, whether before or after Rook Stockholder Approval
and/or Bishop Stockholder Approval has been obtained. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the parties in interest at the
time of the amendment.

 

SECTION 7.3           Specific Performance. Notwithstanding anything herein to
the contrary, the parties agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy would occur in the
event that any provision of this Agreement were not performed in accordance with
the terms hereof. Accordingly, the parties acknowledge and agree that each party
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
such party is entitled at Law or in equity. Each of the parties hereby further
waives (a) any defense in any action for specific performance that a remedy at
Law would be adequate or that an award of specific performance is not an
appropriate remedy for any reason at law or in equity and (b) any requirement
under any Law to post any bond or other security as a prerequisite to obtaining
equitable relief.

 

SECTION 7.4           Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier (providing written proof of delivery) or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

 10 

 

 

(a)           If to Rook, addressed to it at:

 

Knight Transportation, Inc.

20002 North 19th Avenue

Phoenix, Arizona 85027

Fax: (480) 425-3998

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004

Fax: (212) 859-4000
Attention: Philip Richter

 

(b)           If to the Stockholders, addressed to them at:

 

Jerry Moyes

2710 E Old Tower Rd.

Phoenix, AZ 85034

Attention: Vicki Plein
Facsimile: (602) 275-6417

with a copy (which shall not constitute notice) to:

Scudder Law Firm, P.C., L.L.O.
411 S. 13th St., Suite 200

Lincoln, NE 68508
Attention: Earl Scudder

   Mark Scudder

Facsimile: (402) 435-4239

 

provided that any notice received by facsimile transmission or otherwise at the
addressee’s location on any Business Day after 5:00 P.M. (addressee’s local
time) or on any day that is not a Business Day shall be deemed to have been
received at 9:00 A.M. (addressee’s local time) on the next Business Day. Rook
shall provide the Stockholders with written notice, in accordance with the
foregoing requirements, of any notice it sends or receives under the Merger
Agreement, such notice to be sent simultaneously if sent by Rook or within one
Business Day of receipt if received by Rook.

 

 11 

 

 

SECTION 7.5           Headings; Titles. Headings and titles of the Articles and
Sections of this Agreement are for the convenience of the parties only, and
shall be given no substantive or interpretative effect whatsoever.

 

SECTION 7.6           Severability. If any term or other provision of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and shall in no way be affected, impaired or
invalidated. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible and the relevant provision may be
given effect to the fullest extent consistent with applicable Law.

 

SECTION 7.7           Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement) and any documents
delivered by the parties in connection herewith constitutes the entire
agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof.

 

SECTION 7.8           Assignment; Successors. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

 

SECTION 7.9           No Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 

SECTION 7.10         No Presumption Against Drafting Party. Each party
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

 12 

 

 

SECTION 7.11         Governing Law and Consent to Jurisdiction. THIS AGREEMENT
SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED,
CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO THE EXTENT
THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION. The parties
hereby irrevocably submit to the personal jurisdiction of the Delaware Court of
Chancery or, if such court shall lack subject matter jurisdiction, the District
of Delaware, solely in respect of the interpretation. Each of the parties agrees
not to commence any action, suit or proceeding relating hereto except in the
courts described above in the State of Delaware, other than actions in any court
of competent jurisdiction to enforce any judgment, decree or award rendered by
any such court in Delaware as described herein. Each of the parties further
agrees that notice as provided in Section 7.4 shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. However, the foregoing shall not limit the right of a party to
effect service of process on the other party by any other legally available
method. Each of the parties hereby irrevocably and unconditionally waives, and
agrees not to deny or defeat personal jurisdiction, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, including
by asserting (a) any claim that it is not personally subject to the jurisdiction
of such courts in the State of Delaware as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

SECTION 7.12         Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 7.13         Counterparts; Facsimiles. This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. This Agreement
may be executed by facsimile signature or by emailed portable document format
(.pdf) file signature and a facsimile or .pdf signature shall constitute an
original for all purposes.

 

[Signature page follows]

 

 13 

 

 

IN WITNESS WHEREOF, Rook and the Stockholders have caused this Agreement to be
duly executed as of the day and year first above written.

 

  ROOK:       KNIGHT TRANSPORTATION, INC.       By: /s/ Kevin P. Knight    
Name:  Kevin P. Knight     Title:   Executive Chairman

 

  STOCKHOLDERS:       /s/ Jerry Moyes   JERRY MOYES       /s/ Vickie Moyes  
VICKIE MOYES

 

  JERRY AND VICKIE MOYES FAMILY TRUST DATED 12/11/87       By: /s/ Jerry Moyes  
  Name: Jerry Moyes     Title: Co-Trustee         By: /s/ Vickie Moyes     Name:
Vickie Moyes     Title: Co-Trustee

 

[Bishop Support Agreement Signature Page]

 

 

 

 

  /s/ Michael Moyes   MICHAEL MOYES

 

  /s/ Lyndee Moyes   LYNDEE MOYES NESTER

 

[Bishop Support Agreement Signature Page]

 

 

 

 

SCHEDULE A

 

SWIFT TRANSPORTATION COMPANY

 

OWNED SHARES

 

Stockholder

BISHOP COMMON
STOCK

BISHOP CLASS B
COMMON STOCK

  Jerry Moyes   85,017   0   Vickie Moyes   0   0   Jerry and Vickie Moyes
Family Trust   0   0   Michael Moyes   0   550,000   Lyndee Moyes Nester   0  
550,000               Specified Entities           Cactus Holding Company, LLC  
1,951,006   8,354,978   Cactus Holding Company II, LLC (“Cactus II”)   8,650,471
  2,378,252   M Capital Group Investors, LLC (“M Capital”)   0   10,595,659   M
Capital Group Investors II, LLC (“M Capital II”)   0   26,213,049              
Total   10,686,494   48,641,938  

 

Except as specifically set forth below, the amounts stated above provide the
number of shares held of record by the applicable Stockholder or Specified
Entity. Jerry Moyes, Vickie Moyes, and the Jerry and Vickie Moyes Family Trust
“own” all of the shares held of record by the Specified Entities. Michael Moyes
and Lyndee Moyes Nester are the trustees of certain trusts and the beneficiaries
of certain trusts that are members in M Capital and M Capital II and,
accordingly, may be deemed to “own” certain shares held of record by M Capital
and M Capital II. The Jerry and Vickie Moyes Family Trust is the sole manager of
the Specified Entities, and Jerry and Vickie Moyes are the sole co-trustees of
the Jerry and Vickie Moyes Family Trust. Accordingly, Jerry and Vickie Moyes
have voting and dispositive power of the shares held of record by the Specified
Entities.

 

Schedule A to Bishop Support Agreement

 

 

 

 

The number of shares of Bishop Common Stock shown as held by Cactus II includes
6,761,400 shares that are not held of record but which have been sold and may be
repurchased by Cactus II at any time. The number of shares of Bishop Common
Stock shown as held by Jerry Moyes excludes 94,418 shares of Bishop Common Stock
underlying unvested employee stock options and 110,077 unvested performance
units.

 

Schedule A to Bishop Support Agreement

 

 

 

 

SCHEDULE B

 

Specified Pledging Transactions

 



Record Owner  Number of Shares of
Bishop Common Stock
Pledged   Number of Shares of
Bishop Class B
Common Stock
Pledged   Nature of
Hedging/Pledging
Arrangements Cactus Holding Company, LLC   -    3,300,000   Variable Prepaid
Forward Contract     1,951,006    5,054,978   Variable Prepaid Forward Contract
Cactus Holding Company II, LLC   6,761,400    -   Sale and Repurchase
Agreement 1     636,860    1,863,140   Loan     1,250,000    -   Loan     -  
 380,112   Loan M Capital Group Investors II, LLC   -    13,700,000   Variable
Prepaid Forward Contract     -    12,294,016   Variable Prepaid Forward Contract
Michael Moyes   -    500,000   Settlement Agreement Lyndee Moyes Nester   -  
 500,000   Settlement Agreement





 



 

1 Shares underlying this arrangement are not “pledged” but have been sold
subject to repurchase.

 

Schedule B to Bishop Support Agreement

 

 

